Order entered July 20, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-18-00109-CV

                   IN RE DON "DUNG" NGUYEN, Relator

          Original Proceeding from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-13-13345

                                      ORDER

      We REINSTATE this original proceeding.

      Based on the Court’s opinion of this date, we DISMISS this original

proceeding for want of prosecution.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE